EXHIBIT 10.1

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of March 24,
2006 by and between EP MedSystems, Inc., a New Jersey corporation with its
principal office at 575 Route 73 North, Building D, West Berlin, New Jersey
08091-9293 (the “Company”), and each of the several purchasers named in Exhibit
A attached hereto (each, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Company desires to issue and sell to the Purchasers an aggregate of
(i) up to 4,444,500 shares (the “Shares”) of the authorized but unissued shares
of the Company’s common stock, no par value, stated value $0.001 per share (the
“Common Stock”); and

WHEREAS, each Purchaser, severally, wishes to purchase the number of Shares
shown next to its name on Exhibit A hereto, all upon the terms and subject to
the conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Affiliate” of a party means any other Person controlling, controlled by or
under common control with the specified Person. For the purposes of this
definition, “control” means the power to direct the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“GAAP” means United States generally accepted accounting principles.

“Majority Purchasers” shall mean Purchasers which, at any given time, hold
greater than fifty percent (50%) of the outstanding Shares.

“Material Adverse Effect” shall mean a material adverse effect on the prospects,
condition (financial or other), business, operations, assets, liabilities, or
results of operations of the Company and its subsidiaries, taken as a whole.

“NASD” means the National Association of Securities Dealers, Inc.

“Person” shall mean an individual, corporation, company, partnership, firm,
association, joint venture, trust, unincorporated organization, government,
governmental body, agency, political subdivision or other entity.



--------------------------------------------------------------------------------

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of the Closing Date, among the Company and the Purchasers.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

2. Purchase and Sale of Shares.

2.1 Purchase and Sale. Subject to and upon the terms and conditions set forth in
this Agreement, the Company agrees to issue, sell and deliver to each Purchaser,
and each Purchaser, severally, hereby agrees to purchase from the Company, at
the Closing, (i) the number of shares of Common Stock set forth opposite the
name of such Purchaser under the heading “Number of Shares to be Purchased” on
Exhibit A hereto, at a purchase price of $2.25 per share. The total purchase
price payable by each Purchaser for the number of shares of Common Stock that
such Purchaser is hereby agreeing to purchase is set forth opposite the name of
such Purchaser under the heading “Purchase Price” on Exhibit A hereto. The
Company shall be obligated to register the Shares pursuant to the terms and
conditions set forth in the Registration Rights Agreement.

2.2 Closing. The closing of the transactions contemplated under this Agreement
(the “Closing”) shall take place at 10:00 a.m. at the offices of Mayer, Brown,
Rowe & Maw LLP in New York, New York on March 27, 2006, or at such other
location, date and time as may be agreed upon between the Majority Purchasers
and the Company (the “Closing Date”). At the Closing, the Company shall
authorize its transfer agent to issue to each Purchaser, against delivery of
payment for the Shares by wire transfer of immediate available funds in
accordance with the Company’s instructions, one or more stock certificates
registered in the name of each Purchaser, representing the number of shares set
forth opposite the appropriate Purchaser’s name on Exhibit A hereto, and bearing
the legend set forth in Section 6.2 hereof. Closing documents may be delivered
by facsimile with original signature pages sent by overnight courier.

2.3 Independent Purchasers. The Company acknowledges and agrees that each of the
Purchasers is acting solely in the capacity of an arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby and that each
Purchaser has separately negotiated the terms of this Agreement. Nothing
contained herein or in any agreement or document relating to this transaction,
and no action taken by any Purchaser, shall be deemed to constitute the
Purchasers as, or to create any presumption that the Purchasers are in any way
acting in concert or as, a group with respect to the obligations or transaction
hereunder. No Purchaser has relied upon any other Purchaser for advice in
entering into the transactions contemplated hereby.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Purchasers as follows:

3.1 Organization and Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of New Jersey
and has all requisite power and authority, and all necessary licenses and
permits, to own and lease its properties and assets and to conduct its business
as now conducted. Each subsidiary as referred

 

2



--------------------------------------------------------------------------------

to in the SEC Documents (as hereinafter defined) or the Draft 10-KSB (as
hereinafter defined) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all requisite power and authority, and all necessary licenses and permits, to
own and lease its properties and assets and to conduct its business as now
conducted. The Company and its subsidiaries are each qualified to do business as
a foreign corporation and are in good standing in all states where the conduct
of their respective businesses or their ownership or leasing of property
requires such qualification, except where the failure to so qualify would not
have a Material Adverse Effect. The Company does not own or control, directly or
indirectly, any interest in any other corporation, partnership, limited
liability company, unincorporated business organization, association, trust or
other business entity.

3.2 Capitalization.

(a) The authorized capital stock of the Company consists of: (i) 5,000,000
shares of preferred stock of the Company, no par value per share, of which no
shares are issued and outstanding; and (ii) 40,000,000 shares of Common Stock,
no par value, $.001 stated value per share, of which, immediately prior to the
consummation of the transactions contemplated hereby, (A) 25,970,176 shares are
issued and outstanding and all such outstanding shares are validly issued, fully
paid and nonassessable; (B) 50,000 shares of Common Stock are held in treasury;
(C) 801,708 shares of Common Stock reserved for issuance pursuant to the
Company’s 1995 Long Term Incentive Plan; (D) 180,000 shares of Common Stock
reserved for issuance pursuant to the Company’s 1995 Director Option Plan;
(E) 990,000 shares of Common Stock reserved for issuance pursuant to the
Company’s 2002 Stock Option Plan; (F) 1,000,000 shares of Common Stock reserved
for issuance under the Company’s 2006 Stock Option Plan; (G) 1,000,0000 shares
of Common Stock reserved for issuance under the Company’s 2006 Director Plan;
(H) 477,327 shares of Common Stock reserved for issuance upon conversion of the
Company’s outstanding Secured Convertible Note issued to Laurus Master Fund,
Ltd.; (I) 1,250,050 shares of Common Stock reserved for issuance upon exercise
of outstanding warrants; and (J) 255,000 shares of Common Stock reserved for
issuance upon the exercise of outstanding non-plan options. With respect to the
1995 Long Term Incentive Plan, the 1995 Director Option Plan, the 2002 Stock
Option Plan, the 2006 Stock Option Plan, the 2006 Director Plan and other
non-plan stock options and warrants, an aggregate of 4,016,585 options and
warrants have been granted or issued and are outstanding as of the Closing Date.

(b) There are no preemptive or similar rights to purchase or otherwise acquire
shares of capital stock of the Company pursuant to any provision of law or the
Amended and Restated Certificate of Incorporation or By-Laws of the Company or
by agreement or otherwise. Except as set forth in this Section 3.2 and except as
set forth in the SEC Documents or the Draft 10-KSB, there are no outstanding
subscriptions, warrants, options or other rights or commitments of any character
to subscribe for or purchase from the Company, or obligating the Company to
issue, any shares of capital stock of the Company or any securities convertible
into or exchangeable for such shares.

(c) There are no stockholder agreements, voting agreements, or similar
agreements with respect to the Common Stock to which the Company is a party, or
to the knowledge of the Company, by or between any stockholders of the Company
or any of its Affiliates.

 

3



--------------------------------------------------------------------------------

3.3 Authorization. The Company has all requisite corporate power to enter into
this Agreement and the Registration Rights Agreement, to issue the Shares and to
carry out and perform its obligations under the terms of this Agreement and the
Registration Rights Agreement (including, without limitation, the issuance of
the Shares). All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution, delivery
and performance of this Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated herein and therein has been taken
or will be taken prior to the Closing Date. When executed and delivered by the
Company, each of this Agreement and the Registration Rights Agreement shall
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with their respective terms, except as such
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally and by general equitable principles.

3.4 Valid Issuance of the Shares. The Shares being purchased by the Purchasers
hereunder will, upon issuance pursuant to the terms hereof, be validly issued,
fully paid and nonassessable, free from all liens, claims, encumbrances with
respect to the issuance of such Shares and will not be subject to any preemptive
or similar rights. Except for blue sky filing fees, if any, there are no state
or city taxes, fees or other charges payable in connection with the execution or
delivery of this Agreement, the Registration Rights Agreement and the Shares.

3.5 Financial Statements. The Company has furnished to each Purchaser its
audited Statements of Income, Stockholders’ Equity and Cash Flows for the fiscal
year ended December 31, 2004, its audited Balance Sheet as of December 31, 2004,
its unaudited Statements of Income, Stockholders’ Equity and Cash Flows for the
period from December 31, 2004 through September 30, 2005 and its unaudited
Balance Sheet as of September 30, 2005. All such financial statements are
hereinafter referred to collectively as the “Financial Statements.” The
Financial Statements have been prepared in accordance with U.S. generally
accepted accounting principles applied on a consistent basis during the periods
involved, and fairly present, in all material respects, the financial position
of the Company and the results of its operations as of the date and for the
periods indicated thereon, except that the unaudited financial statements may
not be in accordance with U.S. generally accepted accounting principles because
of the absence of footnotes and are subject to normal year-end audit adjustments
which, individually, and in the aggregate, will not be have a Material Adverse
Effect. Since September 30, 2005, to the Company’s knowledge, (i) there has been
no development or change (actual or threatened), individually or in the
aggregate, having a Material Adverse Effect, (ii) except as set forth in an SEC
Document (as defined below) or the Draft 10-KSB (as defined below), there does
not exist any condition reasonably likely to result in a Material Adverse Effect
and (iii) the Company has conducted its business only in the ordinary course
consistent with past practice. The Company has no indebtedness, obligations or
liabilities of any kind (whether accrued, absolute, contingent or otherwise, and
whether due or to become due) which were not fully reflected in, reserved
against or otherwise described in the Financial Statements or the notes thereto,
or incurred in the ordinary course of business consistent with the Company’s
past practices, all of which individually and in the aggregate do not or would
not have a Material Adverse Effect.

3.6 SEC Documents. The Company has made available to each Purchaser, a true and
complete copy of the Company’s Annual Report on Form 10-KSB for the year ended
December 31, 2004, the Company’s Quarterly Reports on Form 10-QSB for the three
months

 

4



--------------------------------------------------------------------------------

ended March 31, 2005, June 30, 2005 and September 30, 2005 and any other
statement, report, registration statement (other than registration statements on
Form S-8) or definitive proxy statement filed by the Company with the SEC during
the period commencing on December 31, 2004 and ending on the date hereof. The
Company will, promptly upon the filing thereof, also make available to each
Purchaser all statements, reports (including, without limitation, Quarterly
Reports on Form 10-QSB and Current Reports on Form 8-K), registration statements
and definitive proxy statements filed by the Company with the SEC during the
period commencing on the date hereof and ending on the Closing Date (all such
materials required to be furnished to each Purchaser pursuant to this sentence
or pursuant to the next preceding sentence of this Section 3.6 being called,
collectively, including any amendments thereto, the “SEC Documents”). The
Company has made available to each Purchaser a draft (dated March 23, 2006) of
the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2005
(the “Draft 10-KSB”). Since January 1, 2005, the Company has timely made all
filings required to be made by it under the Exchange Act and the securities laws
of any state, and any rules and regulations promulgated thereunder. The SEC
Documents comply in all material respects with the requirements of the Exchange
Act or the Securities Act, as applicable, and none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, as of their respective filing dates, except to the extent corrected
by a subsequently filed SEC Document filed prior to the date hereof; provided,
that, it is hereby acknowledged and agreed that the Company is not making any
representation or warranty pursuant to this sentence in respect of the Draft
10-KSB. The Company is eligible to use a registration statement on Form S-3 with
respect to the registration of Registrable Securities (as such term is defined
in the Registration Rights Agreement) pursuant to the Registration Rights
Agreement.

3.7 Consents. Except for filings under federal and applicable state securities
laws and except for Permits (as defined below), the absence of which either
individually or in the aggregate would not have a Material Adverse Effect, all
permits, consents, approvals, orders, authorizations of, or declarations to
(collectively, “Permits”) or filings with any federal, state, local or foreign
court, governmental or regulatory authority, or other person (including third
party consents) required on the part of the Company in connection with the
execution, delivery or performance of this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated herein and
therein have been obtained or will be obtained prior to the Closing Date, and
will be effective as of the Closing Date.

3.8 No Conflict. The execution and delivery of this Agreement and the
Registration Rights Agreement by the Company and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Shares) will not (x) conflict with or result in any violation of
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to a loss of a material benefit under (i) any provision of the Amended and
Restated Certificate of Incorporation or bylaws of the Company or (ii) any
agreement or instrument, Permit, franchise, license, judgment, order, statute,
law, ordinance, rule or regulations, applicable to the Company, any of its
subsidiaries or their respective properties or assets or (y) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s or any of its subsidiaries’ assets, properties or outstanding capital
stock.

 

5



--------------------------------------------------------------------------------

3.9 Brokers or Finders. Except for C.E. Unterberg, Towbin LLC, a Delaware
limited liability company (the “Placement Agent”), the Company has not dealt
with any broker or finder in connection with the transactions contemplated by
this Agreement, and, except for certain fees and expenses payable by the Company
to the Placement Agent, the Company has not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agents commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.

3.10 Nasdaq Capital Market. The Common Stock is listed on The Nasdaq Capital
Market, and there are no proceedings to revoke or suspend such listing. The
issuance of the Shares will not contravene any NASDAQ Marketplace Rule. The
Common Stock is registered pursuant to Section 12(g) of the Exchange Act. The
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, delisting the Common Stock from The Nasdaq Capital Market. The
Company has not received any notification that, and has no knowledge that, the
SEC or the NASD is contemplating terminating such listing or registration. The
issuance of the Shares does not require stockholder approval, including, without
limitation, as may be required pursuant to the Nasdaq Marketplace Rules.

3.11 Absence of Litigation. Except as set forth in the SEC Documents or the
Draft 10-KSB, there is no action, suit or proceeding or, to the Company’s
knowledge, any investigation, pending, or to the Company’s knowledge, threatened
by or before any governmental body against the Company, its subsidiaries, its
activities, properties or assets or any officer, director, or employee of the
Company in connection with such officer’s, director’s or employee’s relationship
with, or actions taken on behalf of the Company and in which an unfavorable
outcome, ruling or finding in any said matter, or for all matters taken as a
whole, might have a Material Adverse Effect. The foregoing includes, without
limitation, any such action, suit, proceeding or investigation that questions
this Agreement or the Registration Rights Agreement or the right of the Company
to execute, deliver and perform under same. The Company is not a party to, or
subject to the provisions of any order, writ or injunction, judgment or decree
of any court or government agency or instrumentality.

3.12 Fiduciary Duties. The Company represents and warrants that, to the best of
its knowledge, none of its directors or officers is or has been the subject of,
or a defendant in: (i) an enforcement action or prosecution (or settlement in
lieu thereof) brought by a governmental authority relating to a violation of
securities, fiduciary or criminal laws, or (ii) a civil action (or settlement in
lieu thereof) brought by stockholders or investors for violation of duties owed
to the stockholders or investors.

3.13 Title to Property and Assets. Except as disclosed in the SEC Documents or
the Draft 10-KSB, each of the Company and its subsidiaries owns its property and
assets free and clear of all mortgages, liens, loans, claims, charges and
encumbrances, and except such encumbrances and liens that arise in the ordinary
course of business and do not materially impair their respective ownership or
use of such property or assets. With respect to property and assets it leases,
the Company is in material compliance with such leases and, to the best of its
knowledge, holds a valid leasehold interest free of any liens, charges, claims
or encumbrances,

 

6



--------------------------------------------------------------------------------

except to the extent any such lien, charge, claim or encumbrance would not have
a Material Adverse Effect.

3.14 Patents. Trademarks. Proprietary Rights.

(a) To the Company’s knowledge, each of the Company and its subsidiaries owns or
has the right to use all of the Intellectual Property Rights (as defined below),
except where such failure would not have a Material Adverse Effect on the
business, properties or assets of the Company and its subsidiaries, taken as a
whole. For purposes of this Agreement, “Intellectual Property Rights” means all
patents, copyrights, trademarks, service marks, trade names, permits, trade
secrets, computer programs, software designs and related materials and other
intellectual property that are used by the Company or a subsidiary and are
material to the conduct of the Company’s or a subsidiary’s business.

(b) To the Company’s knowledge, the Company’s and each subsidiary’s use and
enjoyment of the Intellectual Property Rights do not violate any license or
conflict with or infringe the intellectual property rights of others in a manner
which would materially and adversely affect the business, assets, properties,
operations or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole.

3.15 Environmental Matters. Except as set forth in the SEC Documents or the
Draft 10-KSB, to the Company’s knowledge, neither the Company nor any of its
subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, which violation
could reasonably be expected to result in a Material Adverse Effect, and to the
best of its knowledge, no expenditures are required in order to comply with any
such existing statute, law or regulation, which expenditures could reasonably be
expected to result in a Material Adverse Effect.

3.16 Permits. Each of the Company and its subsidiaries possesses all Permits or
similar authority necessary to conduct its business as described in the SEC
Documents and the Draft 10-KSB, except where the failure to possess such Permits
would not, individually or in the aggregate, have a Material Adverse Effect on
the Company or its subsidiaries (“Material Permits”), and neither the Company
nor any such subsidiary has received any notice of proceedings relating to the
revocation or modification of any Material Permit.

3.17 Employees. To the Company’s knowledge, no strike, labor dispute or union
organizing activities are pending or threatened against the Company or any of
its subsidiaries by its employees. No employees belong to a union or collective
bargaining unit. To the Company’s knowledge, neither the Company nor any of its
subsidiaries has any workers’ compensation liabilities.

3.18 Tax Matters. The Company has filed all tax returns and reports as required
by federal, state, local, and foreign law and has paid all taxes shown thereon
that have become due and payable. Such returns and reports were materially
accurate and complete when filed and reflect all taxes and other assessments due
thereunder to be paid by the Company, except those contested by it in good
faith. The provision for taxes of the Company included in the provision for
accrued liabilities in the Company’s Financial Statements is adequate for taxes
due or

 

7



--------------------------------------------------------------------------------

accrued as of the dates thereof. The Company has never had any material tax
deficiency proposed or assessed against it.

3.19 Compliance with Certificate of Incorporation and By-laws; Compliance with
Laws. The Company is not in violation or default of any provisions of its
Amended and Restated Certificate of Incorporation or Bylaws. The business and
operations of the Company and each of its subsidiaries have been conducted in
accordance with all applicable laws, rules and regulations of all governmental
agencies, authorities and instrumentalities (including, without limitation,
under the Employee Retirement Income Security Act of 1974, as amended, laws and
regulations administered by the Food and Drug Administration, and all laws
relating to the employment of labor), except for such violations which would
not, individually or in the aggregate, have a Material Adverse Effect.

3.20 Insurance. The Company and each of its subsidiaries maintains insurance of
the type and in the amount reasonably adequate for its business, including, but
not limited to, insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism, and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.

3.21 Investment Company Act. The Company is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the Company is not directly or indirectly controlled by or
acting on behalf of any person that is an “investment company” within the
meaning of the Investment Company Act.

3.22 Compliance With Securities Laws. Assuming the accuracy of the
representations and warranties of the Purchasers set forth in Section 4 hereof,
the offer and sale by the Company of the Shares are exempt from the registration
and prospectus delivery requirements of the Securities Act. Other than pursuant
to an effective registration statement under the Securities Act, the Company has
not issued, offered or sold any shares of Common Stock (including for this
purpose any securities of the same or a similar class as the Common Stock)
within the six (6) month period preceding the date hereof or taken any other
action, or failed to take any action, that, in any such case, would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale of
the Shares as contemplated hereby or (ii) cause the offering of the Shares
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the NASD, as applicable. The Company shall not directly or indirectly take, and
shall not permit any of its directors, officers or Affiliates directly or
indirectly to take, any action (including, without limitation, any offering or
sale to any Person of the Shares or any Common Stock) that will make unavailable
the exemption from registration under the Securities Act being relied upon by
the Company for the offer and sale to the Purchasers of the Shares as
contemplated by this Agreement, including, without limitation, the filing of a
registration statement under the Securities Act. No form of general solicitation
or advertising within the meaning of Rule 502(c) under the Securities Act has
been used or authorized by the Company or any of its officers, directors or
Affiliates in connection with the

 

8



--------------------------------------------------------------------------------

offer or sale of the Shares as contemplated by this Agreement or any other
agreement to which the Company is a party.

3.23 Registration Rights. Except as set forth in the SEC Documents or the Draft
10-KSB, there are no Persons (except the Purchasers and their permitted
transferors hereunder) with registration or other similar rights to have any
securities registered pursuant to the Registration Statement or otherwise
registered by the Company under the Securities Act which have not been
satisfied.

3.24 Related Party Transactions. Except as set forth in the SEC Documents or the
Draft 10-KSB, neither the Company nor any of its officers, directors or
Affiliates nor any family member of any officer, director or Affiliate of the
Company has borrowed any moneys from or has outstanding any indebtedness or
other similar obligations to the Company. Except as set forth in the SEC
Documents or the Draft 10-KSB, no director or Affiliate nor any family member of
any officer, director or Affiliate of the Company (i) owns any direct or
indirect interest constituting more than a 1% equity (or similar profit
participation) interest in, or controls or is a director, officer, partner,
member or employee of, or consultant or lender to or borrower from, or has the
right to participate in the profits of, any person or entity which is a
participant in any transaction to which the Company or any subsidiary is a party
or (ii) is a party to any contract, agreement, commitment or other arrangement
with the Company or any subsidiary or (iii) has entered into any transaction
with the Company or any subsidiary that would be required to be disclosed under
Item 404 of Regulation S-K.

3.25 Contracts. All contracts and agreements filed or required to be filed as
exhibits to the SEC Documents filed prior to the date hereof, except such
contracts and agreements that have expired by their own terms (collectively,
“Contracts”) are in full force and effect and constitute legal, valid and
binding obligations of the Company and, to the best knowledge of the Company,
the other parties thereto; the Company and, to the best knowledge of the
Company, each other party thereto, have performed in all material respects all
obligations required to be performed by them under the Contracts, and no
material violation or default exists in respect thereof, nor any event that with
notice or lapse of time, or both, would constitute a default thereof, on the
part of the Company or, to the best knowledge of the Company, any other party
thereto; none of the Contracts is currently being renegotiated; and the
validity, effectiveness and continuation of all Contracts will not be materially
adversely affected by the transactions contemplated by this Agreement.

3.26 Disclosure. Neither this Agreement nor the SEC Documents nor the Draft
10-KSB taken together contain any untrue statement of a material fact nor omit
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading. To the Company’s knowledge, neither it nor, any Person on its
behalf, has provided any of the Purchasers or their agents or counsel with any
information that constitutes, or might reasonably be expected to constitute,
material, non-public information except for (x) the existence of this
transaction and the terms and conditions hereof, and (y) such material
non-public information as is contained in the Draft 10-KSB. The Company intends
to file the Company’s Annual Report on Form 10-KSB for the year ended
December 31, 2005 with the SEC on or prior to March 31, 2006, which Annual
Report on Form 10-KSB shall be in a form substantially similar to the Draft
10-KSB. The Company

 

9



--------------------------------------------------------------------------------

understands and confirms that each of such Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company.

3.27 Sarbanes-Oxley. The Chief Executive Officer and the Chief Financial Officer
of the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002. Such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Company nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
or submission of such certifications.

3.28 Disclosure Controls and Procedures. The Company and its subsidiaries
maintain a system of disclosure controls and procedures (as defined in Rules
13a-15 and 15d-15 of the Exchange Act). To the Company’s knowledge, the
Company’s disclosure controls and procedures are effective to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC rules and forms.

4. Representations, Warranties and Agreements of the Purchasers. Each Purchaser
severally for itself, and not jointly with the other Purchasers, represents and
warrants to, and agrees with, the Company as follows:

4.1 Authorization. Such Purchaser has all requisite power under its constituent
documents to enter into each of this Agreement and the Registration Rights
Agreement and to carry out and perform its obligations under the terms of this
Agreement and the Registration Rights Agreement. All action on the part of such
Purchaser and, if applicable, its officers, directors, stockholders, managers,
members and equityholders necessary for the authorization, execution, delivery
and performance of this Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated herein and therein has been taken.
When executed and delivered, each of this Agreement and the Registration Rights
Agreement will constitute the legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally and by general equitable principles.

4.2 Purchase Entirely for Own Account. Such Purchaser is acquiring the Shares
being purchased by it hereunder for investment, for its own account, and not for
resale or with a view to distribution thereof in violation of the Securities
Act.

4.3 Investor Status; Etc. Such Purchaser certifies and represents to the Company
that at the time such Purchaser acquires any of the Shares, such Purchaser will
be an “Accredited Investor” as defined in Rule 501 of Regulation D promulgated
under the Securities Act and was not organized for the purpose of acquiring the
Shares. Such Purchaser’s financial condition is such that it is able to bear the
risk of holding the Shares for an indefinite period of time and the risk of loss
of its entire investment. Such Purchaser has sufficient knowledge and experience
in investing in companies similar to the Company in terms of the Company’s stage
of development so as to be able to evaluate the risks and merits of its
investment in the Company. Such

 

10



--------------------------------------------------------------------------------

Purchaser has received and carefully reviewed descriptive materials relating to
the Company and any other materials relating thereto that such Purchaser has
requested. Such Purchaser has had an opportunity to ask questions of and receive
answers from the authorized representatives of the Company, and to review any
relevant documents and records concerning the business of the Company and the
terms and conditions of this investment, and that any such questions have been
answered to such Purchaser’s full satisfaction. No Person other than the Company
or its authorized representatives, has offered the securities to the Purchaser.
Such Purchaser is acquiring the Shares in the ordinary course of business for
such Purchaser’s own account as principal (and not as a nominee or agent), for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, in any manner in violation of
applicable United States federal or state securities laws or the rules or
regulations promulgated thereunder. Such Purchaser has made no agreement, direct
or indirect, with any other Person regarding any sale, transfer, assignment or
other disposition of any interest in the Shares. Such Purchaser is aware that,
in the view of the SEC and certain state securities commissions, a purchase of
the Shares now with an intent to resell by reason of any foreseeable specific
contingency or anticipated change in market values or any change in the
condition of the Company, or in connection with a contemplated liquidation or
settlement of any loan obtained for the acquisition of the Shares and for which
the Shares were pledged as security, would represent an intent inconsistent with
this representation. Such Purchaser further represents and agrees that if,
contrary to the foregoing intentions, such Purchaser should later desire to
dispose of or transfer any of the Shares in any manner, such Purchaser shall not
do so without first complying with the provisions of Section 6.1. Such Purchaser
understands that no federal or state agency has passed upon or made any
recommendation or endorsement of an investment in the Shares. The foregoing
shall in no way limit or modify the representations of the Company set forth in
Section 3 hereof.

4.4 Shares Not Registered. Such Purchaser understands that the Shares have not
been registered under the Securities Act, by reason of their issuance by the
Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Shares must continue to be held by such Purchaser
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from such registration. The Purchaser understands that the
exemptions from registration afforded by Rule 144 (the provisions of which are
known to it) promulgated under the Securities Act depend on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts.

4.5 No Conflict. The execution and delivery of this Agreement and the
Registration Rights Agreement by such Purchaser and the consummation by it of
the transactions contemplated hereby and thereby will not conflict with or
result in any violation of or default by such Purchaser (with or without notice
or lapse of time, or both) under (i) any provision of the organizational
documents of such Purchaser or (ii) any judgment, Order, statute, law,
ordinance, rule or regulations, applicable to such Purchaser or its respective
properties or assets.

4.6 Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.

4.7 Consents. All consents, approvals, orders and authorizations required on the
part of such Purchaser in connection with the execution, delivery or performance
of this Agreement

 

11



--------------------------------------------------------------------------------

and the Registration Rights Agreement and the consummation of the transactions
contemplated herein have been obtained and are effective as of the Closing Date.

4.8 Agreement with Respect to Short Sales. Neither the Purchasers nor any of
their respective Affiliates nor any person acting on their behalf has engaged
in, or its otherwise subject to, any “short sale” (as such term is defined in
Rule 3b-3 under the Securities Exchange Act of 1934, as amended) or any other
hedging transaction in respect of the Common Stock that has established, as of
the date hereof, a net short position with respect to the Common Stock. Since
the time that the Purchaser was first contacted by the Company or any other
person or entity regarding the investment in the Company contemplated by this
Agreement, neither such Purchaser nor any of its Affiliates nor any person
acting on their behalf has entered into any “short sale” (as such term is
defined in Rule 3b-3 under the Securities Exchange Act of 1934, as amended) in
respect of the Company’s Common Stock and none of the Purchaser nor any of its
Affiliates nor any person acting on their behalf will enter into any such “short
sale” at any time prior to the Closing Date.

4.9 Material Non-Public Information. Such Purchaser acknowledges that the United
States securities laws prohibit any person who has received any material
non-public information from an issuer or any affiliate thereof from purchasing
or selling securities of such issuer or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. Such Purchaser shall
abide by such prohibitions, and will comply in all respects with all other laws
and regulations implicated by the receipt, production or use of any material
non-public information regarding the Company.

5. Conditions Precedent.

5.1 Conditions to the Obligation of the Purchasers to Consummate the Closing.
The obligation of each Purchaser to consummate the Closing and to purchase and
pay for the Shares being purchased by it pursuant to this Agreement is subject
to the satisfaction of the following conditions precedent (or waiver by such
Purchaser):

(a) The representations and warranties contained herein of the Company that are
qualified as to “materiality” shall be true and correct, and the representations
and warranties contained herein of the Company that are not so qualified shall
be true and correct in all material respects, in each case, as of the date of
this Agreement and as of the Closing Date (except for such representations and
warranties which are made expressly as of a specified date or period, which
shall be true and correct or true and correct in all material respects, as
herein above required, as of such specified date or period).

(b) The Company shall have performed all covenants, agreements, obligations and
conditions herein required to be performed or observed by the Company on or
prior to the Closing Date.

(c) Prior to the Closing Date, no event shall have occurred which has had a
Material Adverse Effect shall have occurred.

 

12



--------------------------------------------------------------------------------

(d) No suit, action, or other proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.

(e) The purchase of and payment for the Shares by such Purchasers shall not be
prohibited by any law or governmental order or regulation. All necessary
consents, approvals, licenses, Permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of any other person with respect to any of the transactions
contemplated hereby (including, without limitation, the issuance of the Shares)
shall have been duly obtained or made and shall be in full force and effect.

(f) The Company shall have complied with all applicable requirements of federal
and state securities or “blue sky” laws with respect to the issuance of the
Shares, and each Purchaser, at such Purchaser’s request, shall have been
provided reasonable evidence thereof.

(g) The Common Stock of the Company (i) shall be designated for quotation or
listed on The Nasdaq Capital Market and (ii) shall not have been suspended from
trading on The Nasdaq Capital Market.

(h) The Registration Rights Agreement shall have been executed and delivered by
the Company.

(i) A certificate shall have been delivered by the Company, signed by its
President, Chief Executive Officer or Chief Financial Officer, dated as of the
Closing Date, certifying as to the fulfillment of the conditions specified in
Sections 5.1(a), (b), (c), (d), (e), (f), (g) and (m).

(j) The Company shall have delivered to each Purchaser an opinion of counsel for
the Company, dated the Closing Date, in substantially the form of Exhibit B
attached hereto.

(k) A stock certificate shall have been delivered by the Company, registered in
the name of such Purchaser or nominee as designated by such Purchaser in
writing, representing the number of shares of Common Stock purchased by such
Purchaser, free of all restrictive and other legends (except as provided in
Section 6.2 hereof), against payment of the purchase price therefor by wire
transfer of immediately available funds to such account or accounts as the
Company shall designate in writing.

(l) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to such Purchaser, and such
Purchaser shall have received copies (executed or certified, as may be
appropriate) of all documents which such Purchaser may have reasonably requested
in connection with such transactions.

(m) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall

 

13



--------------------------------------------------------------------------------

have been instituted before any court, arbitrator or governmental body, agency
or official and shall be pending.

(n) The Company shall have delivered to the Purchasers a certificate of the
Company executed by the Company’s Secretary attaching and certifying to the
truth and correctness of (i) the Company’s Amended and Restated Certificate of
Incorporation, (ii) the Company’s Bylaws and (iii) the resolutions adopted by
the Company’s Board of Directors in connection with the transactions
contemplated by this Agreement.

5.2 Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing, to issue and sell to each
Purchaser the Shares to be purchased by it at the Closing is subject to the
satisfaction of the following conditions precedent (or waiver by the Company):

(a) The representations and warranties contained herein of such Purchaser shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date (it being understood and agreed by
the Company that, in the case of any representation and warranty of each
Purchaser contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 5.2(a)).

(b) The Registration Rights Agreement shall have been executed and delivered by
each Purchaser.

(c) Such Purchaser shall have performed all obligations and conditions herein
required to be performed or observed by it on or prior to the Closing Date.

(d) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court, arbitrator or governmental body,
agency or official and shall be pending.

(e) The sale of the Shares by the Company shall not be prohibited by any law or
governmental order or regulation. All necessary consents, approvals, licenses,
Permits, orders and authorizations of, or registrations, declarations and
filings with, any governmental or administrative agency or of any other person
with respect to any of the transactions contemplated hereby shall have been duly
obtained or made and shall be in full force and effect.

(f) Such Purchaser shall have executed and delivered to the Company an executed
Investor Questionnaire, in substantially the form attached hereto as Exhibit C,
pursuant to which each such Purchaser shall provide information necessary to
confirm each such Purchaser’s status as an “accredited investor” (as such term
is defined in Rule 501 promulgated under the Securities Act).

(g) The Company shall have received executed agreements (which may be a
counterpart signature to this Agreement) from each of the Purchasers to
purchase, in accordance

 

14



--------------------------------------------------------------------------------

with this Agreement, the number of shares of Common Stock set forth on Exhibit A
opposite its name under the heading “Number of Shares to be Purchased.”

(h) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to the Company, and the Company
shall have received counterpart originals, or certified or other copies of all
documents, including, without limitation, records of corporate or other
proceedings, which it may have reasonably requested in connection therewith.

(i) No Purchaser nor any of its Affiliates nor any person acting on behalf of
such Persons will have entered into for a period of five (5) days prior to the
Closing Date, any “short sale” (as such term is defined in Rule 3b-3 under the
Securities Exchange Act of 1934, as amended).

(j) Purchasers and other investors shall have committed, pursuant to the terms
hereof and pursuant to any other agreement to purchase Shares in connection with
the offering contemplated hereby, to purchase an aggregate of at least 4,000,000
Shares.

6. Transfer; Legends.

6.1 Securities Law Transfer Restrictions. No Purchaser shall sell, assign,
pledge, transfer or otherwise dispose or encumber any of the Shares being
purchased by it hereunder, except: (i) pursuant to an effective registration
statement under the Securities Act or (ii) pursuant to an available exemption
from registration under the Securities Act and applicable state securities laws
and, if reasonably requested by the Company, upon delivery by such Purchaser of
an opinion of counsel reasonably satisfactory to the Company to the effect that
the proposed transfer is exempt from registration under the Securities Act and
applicable state securities laws. Any transfer or purported transfer of the
Shares in violation of this Section 6.1 shall be voidable by the Company;
provided, however, that no opinion will be required in connection with (1) a
public sale or transfer of Shares pursuant to an effective registration
statement in connection with which such Purchaser represents in writing to the
Company that such Shares have been or are being sold pursuant to such
registration statement; (2) a public sale of Shares pursuant to Rule 144 under
the Securities Act if such Purchaser has delivered to the Company a customary
and accurate Rule 144 broker’s and seller’s representation letter; or (3) a sale
of shares pursuant to Rule 144(k) under the Securities Act if such Purchaser has
delivered to the Company a customary and accurate Rule 144 seller’s
representation letter. The Company shall not register any transfer of the Shares
in violation of this Section 6.1. The Company may, and may instruct any transfer
agent for the Company, to place such stop transfer orders as may be required on
the transfer books of the Company in order to ensure compliance with the
provisions of this Section 6.1.

 

15



--------------------------------------------------------------------------------

6.2 Legends. Each certificate representing any of the Shares shall be endorsed
with a legend in substantially the form set forth below, and each Purchaser
covenants that, except to the extent such restrictions are waived by the
Company, it shall not transfer the shares represented by any such certificate
without complying with the restrictions on transfer described in this Agreement
and the legends endorsed on such certificate:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY ONLY BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND SUCH LAWS OR (II) AN EXEMPTION FROM REGISTRATION UNDER SAID ACT, AND TO THE
EXTENT PERMITTED BY SECTION 6.1 OF THE COMMON STOCK PURCHASE AGREEMENT PURSUANT
TO WHICH THE SHARES REPRESENTED HEREBY WERE ACQUIRED, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT AND SUCH LAWS.

6.3 Removal of Legends. Upon the earlier of (i) the effectiveness of the
Registration Statement (as defined in the Registration Rights Agreement)
covering resale of the Shares under the Securities Act or (ii) the Shares
becoming eligible for resale under Rule 144(k) promulgated under the Securities
Act, the Company shall (A) deliver to the transfer agent for the Common Stock
(the “Transfer Agent”) irrevocable instructions that the Transfer Agent shall
reissue a certificate representing the Shares without legends upon receipt by
such Transfer Agent of the legended certificates for such Shares, together with
either (1) a customary representation by the applicable Purchaser that Rule
144(k) promulgated under the Securities Act applies to the Shares represented
thereby or (2) a statement by the Purchaser that such Purchaser has sold the
Shares represented thereby in accordance with the Plan of Distribution contained
in the Registration Statement, and (B) cause its counsel to deliver to the
Transfer Agent one or more blanket opinions to the effect that the removal of
such legends in such circumstances may be effected under the Securities Act.
From and after the earlier of such dates, upon a Purchaser’s written request,
the Company shall promptly cause certificates evidencing the Purchaser’s Shares
to be replaced with certificates which do not bear such restrictive legends.
When the Company is required to cause unlegended certificates to replace
previously issued legended certificates, if unlegended certificates are not
delivered to a Purchaser within five (5) business days of submission by that
Purchaser of legended certificate(s) to the Transfer Agent as provided above,
the Company shall be liable to the Purchaser for liquidated damages in an amount
equal to 1.0% of the aggregate purchase price of the Shares evidenced by such
certificate(s) for each thirty (30) day period (pro rated for any period of less
than 30 days) beyond such five (5) business days that the unlegended
certificates have not been so delivered.

7. Termination; Liabilities Consequent Thereon. This Agreement may be terminated
and the transactions contemplated hereunder abandoned at any time prior to the
Closing only as follows:

(a) with respect to a Purchaser, by such Purchaser, upon notice to the Company
if the conditions set forth in Section 5.1 shall not have been satisfied on or
prior to March 27, 2006; or

 

16



--------------------------------------------------------------------------------

(b) with respect to a Purchaser, by the Company, upon notice to such Purchaser
if the conditions set forth in Section 5.2 to be satisfied by such Purchaser
shall not have been satisfied on or prior to March 27, 2006; or

(c) at any time by mutual agreement of the Company and Purchasers who represent
at least fifty percent (50%) of the Shares being sold hereunder; or

(d) with respect to a Purchaser, by such Purchaser, if there has been any breach
of any representation or warranty or any material breach of any covenant of the
Company contained herein and the same has not been cured within 15 days after
notice thereof (it being understood and agreed by each Purchaser that, in the
case of any representation or warranty of the Company contained herein which is
not hereinabove qualified by application thereto of a materiality standard, such
representation or warranty will be deemed to have been breached for purposes of
this Section 7.1(d) only if such representation or warranty was not true and
correct in all material respects at the time such representation or warranty was
made by the Company); or

(e) by the Company with respect to a Purchaser, if there has been any breach of
any representation, warranty or any material breach of any covenant of such
Purchaser contained herein and the same has not been cured within 15 days after
notice thereof (it being understood and agreed by the Company that, in the case
of any representation and warranty of the Purchaser contained herein which is
not hereinabove qualified by application thereto of a materiality standard, such
representation or warranty will be deemed to have been breached for purposes of
this Section 7.1(e) only if such representation or warranty was not true and
correct in all material respects at the time such representation or warranty was
made by such Purchaser).

Any termination pursuant to this Section 7 shall be without liability on the
part of any party, unless such termination is the result of a material breach of
this Agreement by a party to this Agreement in which case such breaching party
shall remain liable for such breach notwithstanding any termination of this
Agreement.

8. Miscellaneous Provisions.

8.1 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares for general corporate and working capital purposes and may use a portion
of such proceeds to retire certain debt obligations of the Company.

8.2 Filings. The Company shall make all necessary filings with the SEC and “blue
sky” filings required to be made by the Company in connection with the sale of
the Shares to the Purchasers as required by all applicable laws, and shall
provide a copy thereof to the Purchasers promptly after such filing.

8.3 Public Statements or Releases. Each of the parties to this Agreement agrees
that it shall not make, issue, or release any announcement, whether to the
public generally, or to any of its suppliers or customers, with respect to this
Agreement or the transactions provided for herein, or make any statement or
acknowledgment of the existence of, or reveal the status of, this Agreement or
the transactions provided for herein, without the prior consent of the other
parties, which shall not be unreasonably withheld or delayed. Notwithstanding
the foregoing, nothing in this Section 8.3 shall prevent any party hereto from
making such public announcements or filings

 

17



--------------------------------------------------------------------------------

as it may consider necessary in order to satisfy its legal obligations, or from
releasing a public statement acceptable to each of the parties hereto upon the
completion of the offering contemplated hereby. By 8:30 a.m. (New York time) on
the first business day following the date hereof, the Company will issue a press
release acceptable to each of the parties hereto describing the transactions
contemplated by this Agreement. As soon as possible but not later than the first
business day following the Closing Date, the Company will issue a press release
acceptable to each of the parties hereto describing the closing of the
transactions contemplated by this Agreement, and promptly thereafter file a
Current Report on Form 8-K with the SEC, attaching such press release.

8.4 Further Assurances. The parties agree to cooperate fully to execute such
further instruments, documents and agreements and to give such further written
assurances, as may be reasonably requested by any party to better evidence and
reflect the transactions described herein and contemplated hereby, and to carry
into effect the intents and purposes of this Agreement.

8.5 Notification of Effectiveness of Registration Statement. The Company
covenants that it will provide written notice to each Purchaser (which notice
may be in electronic form) that the Company’s registration statement on Form S-3
registering the Shares sold hereunder to the Purchasers has been declared
effective by the SEC, which notice shall be given promptly after the Company has
received notice of such effectiveness from the SEC.

8.6 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties hereto shall be considered to be cumulative with and in addition
to any other rights, powers and remedies which such parties may have at law or
in equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

8.7 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

8.8 Notices.

(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be sent by postage prepaid first class mail, courier or facsimile or
delivered by hand to the party to whom such correspondence is required

or permitted to be given hereunder. The date of giving any notice shall be the
date of its actual receipt.

(b) All correspondence to the Company shall be addressed as follows:

EP MedSystems, Inc.

575 Route 73 North

Building D

West Berlin, New Jersey 08091-9293

 

18



--------------------------------------------------------------------------------

Attention: President and Chief Executive Officer

Facsimile: (856) 753-8544

with a copy to:

Mayer, Brown, Rowe & Maw LLP

1675 Broadway

New York, NY 10019

Attention: Thomas M. Vitale, Esq.

Facsimile: (212) 262-1910

(c) All correspondence to any Purchaser shall be sent to such Purchaser at the
address set forth in Exhibit A.

(d) Any Person may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

8.9 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.

8.10 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

8.11 Governing Law; Injunctive Relief.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the internal and substantive laws of the State of New York and without
regard to any conflicts of laws concepts that would apply the substantive law of
any other jurisdiction.

(b) Each of the parties hereto acknowledges and agrees that damages will not be
an adequate remedy for any material breach or violation of this Agreement if
such material breach or violation would cause immediate and irreparable harm (an
“Irreparable Breach”). Accordingly, in the event of a threatened or ongoing
Irreparable Breach, each party hereto shall be entitled to seek, in any state or
federal court in the State of New York, equitable relief of a kind appropriate
in light of the nature of the ongoing or threatened Irreparable Breach, which
relief may include, without limitation, specific performance or injunctive
relief; provided, however, that if the party bringing such action is
unsuccessful in obtaining the relief sought, the moving party shall pay the
non-moving party’s costs, including actual attorney’s fees, incurred in
connection with defending such action. Such remedies shall not be the parties’
exclusive remedies, but shall be in addition to all other remedies provided in
this Agreement.

8.12 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be

 

19



--------------------------------------------------------------------------------

construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.

8.13 Fees, Costs and Expenses. All fees, costs and expenses (including
attorneys’ fees and expenses) incurred by any party hereto in connection with
the preparation, negotiation and execution of this Agreement and the exhibits
hereto and the consummation of the transactions contemplated hereby and thereby
(including the costs associated with any filings with, or compliance with any of
the requirements of, any governmental authorities), shall be the sole and
exclusive responsibility of such party.

8.14 Assignment. The rights and obligations of the parties hereto shall inure to
the benefit of and shall be binding upon the authorized successors and permitted
assigns of each party. The Company shall not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Majority
Purchasers. Any Purchaser may assign its rights under this Agreement to any
person to whom the Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound by the terms and provisions of this
Agreement, and such transfer is in compliance with the terms and provisions of
this Agreement and permitted, with the approval of counsel to the Company, by
federal and state securities laws.

8.15 Survival. The respective representations and warranties given by the
parties hereto, and the other covenants and agreements contained herein, shall
survive the Closing Date and the consummation of the transactions contemplated
herein for a period of two years, without regard to any investigation made by
any party.

8.16 Entire Agreement. This Agreement and exhibits attached hereto and
incorporated herewith constitute the entire agreement between the parties hereto
respecting the subject matter hereof and supersedes all prior agreements,
negotiations, understandings, representations and statements respecting the
subject matter hereof, whether written or oral.

8.17 Amendments. No modification, alteration, waiver or change in any of the
terms of this Agreement shall be valid or binding upon the parties hereto unless
made in writing and duly executed by the Company and (a) prior to Closing,
Purchasers who represent at least 66  2/3% of the Shares being sold hereunder or
(b) following Closing, Purchasers holding at least 66  2/3% of the Shares;
provided, however, that, in each case, no such amendment shall increase the
obligations of any Purchaser without such Purchaser’s written consent.

8.18 Confidential Information. Each of the Company and each Purchaser agrees to
keep confidential, and not to disclose to or use for the benefit of any third
party, the terms of this Agreement or any other information which at any time is
communicated by the other party as being confidential, without the prior written
approval of the other party; provided, however, that this provision shall not
apply to information which, at the time of disclosure, is already part of the
public domain (except by breach of this Agreement) and information which is
required to be disclosed by law (including, without limitation, pursuant to
Item 601(b)(10) of Regulation S-K under the Securities Act and the Exchange Act)
and provided further the Company will not furnish confidential information to a
Purchaser without (i) informing such Purchaser regarding the nature of such
information and (ii) receiving the prior express written agreement of such

 

20



--------------------------------------------------------------------------------

Purchaser. Notwithstanding anything herein to the contrary, any party to this
Agreement (and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

8.19 Stock Splits, Dividends and other Similar Events. The provisions of this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend, reorganization or other similar event that may occur with respect to
the Company after the date hereof.

8.19 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[The remainder of this page has been intentionally left blank; signature page
follows.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Common Stock Purchase
Agreement as of the day and year first above written.

 

EP MEDSYSTEMS, INC. By:  

/s/ Matthew C. Hill

 

Name: Matthew C. Hill

 

Title: Chief Financial Officer

THE PURCHASER’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED EVEN DATE HEREWITH
SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS COMMON STOCK PURCHASE
AGREEMENT.

 

22



--------------------------------------------------------------------------------

Exhibit A

 

PURCHASER

  

ADDRESS

  

NUMBER

OF SHARES
TO BE
PURCHASED

   AGGREGATE
PURCHASE
PRICE ($) SRB Greenway Capital QP, L.P.   

300 Crescent Court, Suite 1111

Dallas, Texas 75201

   468,000    $ 1,053,000.00 SRB Greenway Offshore Operating Fund, L.P.   

300 Crescent Court, Suite 1111

Dallas, Texas 75201

   28,000    $ 63,000.00 SRB Greenway Capital, L.P.   

300 Crescent Court, Suite 1111

Dallas, Texas 75201

   59,555    $ 133,998.75 Walker Smith Capital (Q.P.), L.P.   

300 Crescent Court, Suite 1111

Dallas, Texas 75201

   171,200    $ 385,200.00 Walker Smith Capital, L.P.   

300 Crescent Court, Suite 1111

Dallas, Texas 75201

   20,000    $ 45,000.00 Walker Smith International Fund, Ltd.   

300 Crescent Court, Suite 1111

Dallas, Texas 75201

   258,055    $ 580,623.75 HHMI Investments, L.P.   

300 Crescent Court, Suite 1111

Dallas, Texas 75201

   96,300    $ 216,675.00 SF Capital Partners Ltd.   

3600 South Lake Drive

St. Francis, WI 53235

   1,000,000    $ 2,250,000.00 Shea Ventures, LLC   

655 Brea Canyon Road

Walnut, CA 91789

   666,667    $ 1,500,000.75 Pat L. Gordon   

2009 Sharon Lane

Austin, Texas 78703

   466,667    $ 1,050,000.75 CE Unterberg Towbin Capital Partners I, L.P.   

350 Madison Avenue

New York, NY 10017

   121,112    $ 272,502.00 Thomas I. Unterberg Trustee, Ellen U. Celli Family
Trust U/A/ 3/25/93   

c/o CE Unterberg Towbin

350 Madison Avenue

New York, NY 10017

   22,222    $ 49,999.50 Ellen U. Celli   

c/o CE Unterberg Towbin

350 Madison Avenue

New York, NY 10017

   22,222    $ 49,999.50 Emily U. Satloff   

c/o CE Unterberg Towbin

350 Madison Avenue

New York, NY 10017

   22,222    $ 49,999.50 NFS/FMTC IRA FBO Thomas I. Unterberg   

c/o CE Unterberg Towbin

350 Madison Avenue

New York, NY 10017

   22,222    $ 49,999.50 Thomas I. Unterberg   

c/o CE Unterberg Towbin

350 Madison Avenue

New York, NY 10017

   66,666    $ 149,998.50 Marjorie & Clarence E. Unterberg Foundation Inc.   

c/o CE Unterberg Towbin

350 Madison Avenue

New York, NY 10017

   44,444    $ 99,999.00 Declaration of Trust by Thomas I. Unterberg U/A 8/7/96
  

c/o CE Unterberg Towbin

350 Madison Avenue

New York, NY 10017

   22,222    $ 49,999.50 2001 Candice N. Pell Trust   

40 Ramland Road South, Suite 10

Orangeburg, NY 10962

   100,000    $ 225,000.00 2001 Jessica N. Pell Trust   

40 Ramland Road South, Suite 10

Orangeburg, NY 10962

   100,000    $ 225,000.00



--------------------------------------------------------------------------------

Exhibit B

Form of Mayer, Brown, Rowe & Maw LLP Opinion

See attached.



--------------------------------------------------------------------------------

Exhibit C

Form of Investor Questionnaire